Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 1 of 18   PageID 568




                          EXHIBIT A
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 2 of 18   PageID 569
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 3 of 18   PageID 570




                   EXHIBIT A
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 4 of 18                   PageID 571




                               UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF
                                        TENNESSEE



  FUSION ELITE ALL STARS, et al.,

                 Plaintiffs,                             Civ. Action No. 2:20-cv-02600-
         v.                                              SHL-cgc

  VARSITY BRANDS, LLC, et al.,                           Jury Trial Demanded

                 Defendants.




  PLAINTIFFS FUSION ELITE ALL STARS, STARS AND STRIPES GYMNASTICS
   ACADEMY, INC. D/B/A STARS AND STRIPES KIDS ACTIVITY CENTER, AND
 SPIRIT FACTOR LLC D/B/A FUEL ATHLETICS’ RESPONSES AND OBJECTIONS
       TO DEFENDANTS’ FIRST SET OF REQUESTS FOR PRODUCTION

                               PRELIMINARY STATEMENT

       Plaintiffs Fusion Elite All Stars, Spirit Factor LLC d/b/a Fuel Athletics, and Stars and

Stripes Gymnastics Academy, Inc., d/b/a Stars and Stripes Kids Activity Center (“Plaintiffs”)

hereby provide these Responses and Objections to Defendants’ First Set of Requests for

Production to Fusion Elite All Stars, Spirit Factor LLC d/b/a Fuel Athletics, and Stars and

Stripes Gymnastics Academy, Inc., d/b/a Stars and Stripes Kids Activity Center. All responses

contained herein are based only upon such information and documents presently available and

specifically known to Plaintiffs. Further independent discovery, independent investigation,

legal research and analysis may supply additional facts and/or add meaning to the known facts.

The objections set forth below are given without prejudice to Plaintiffs’ right at trial to produce

evidence of any subsequently discovered fact or facts that may later develop.




                                                1
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 5 of 18                   PageID 572




       Response: Plaintiffs object to this Request because it is vague, ambiguous, overly broad,

unduly burdensome, not proportional to the needs of the case (considering the Fed. R. Civ. P.

26(b)(1) factors), and not relevant to the claims or defenses in this litigation. Plaintiffs also

object to this Request to the extent it seeks privileged information, attorney work product,

attorney-client communications, or information otherwise protected from production. Plaintiffs

object to this Request to extent it seeks information that is private, privileged and/or subject to

statutory protections and/or privacy laws.

REQUEST FOR PRODUCTION NO. 65:

       All results of background checks for any employees where the background check

indicated any prior incidence of violent conduct and/or sexual misconduct.

       Response: Plaintiffs object to this Request because it is vague, ambiguous, overly broad,

unduly burdensome, not proportional to the needs of the case (considering the Fed. R. Civ. P.

26(b)(1) factors), and not relevant to the claims or defenses in this litigation. Plaintiffs also

object to this Request to the extent it seeks privileged information, attorney work product,

attorney-client communications, or information otherwise protected from production. Plaintiffs

object to this Request to extent it seeks information that is private, privileged and/or subject to

statutory protections and/or privacy laws.

REQUEST FOR PRODUCTION NO. 66:

       All reports regarding sexual misconduct or physical or mental abuse made to USASF or

to any other organization, including law enforcement, regarding any of your employees.

       Response: Plaintiffs object to this Request because it is vague, ambiguous, overly broad,

unduly burdensome, not proportional to the needs of the case (considering the Fed. R. Civ. P.

26(b)(1) factors), and not relevant to the claims or defenses in this litigation. Plaintiffs also




                                                45
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 6 of 18                   PageID 573




object to this Request to the extent it seeks privileged information, attorney work product,

attorney-client communications, or information otherwise protected from production. Plaintiffs

object to this Request to extent it seeks information that is private, privileged and/or subject to

statutory protections and/or privacy laws.

REQUEST FOR PRODUCTION NO. 67:

       Documents sufficient to show the actions you took in response to information reported

on any background check for any employee.

       Response: Plaintiffs object to this Request because it is vague, ambiguous, overly broad,

unduly burdensome, not proportional to the needs of the case (considering the Fed. R. Civ. P.

26(b)(1) factors), and not relevant to the claims or defenses in this litigation. Plaintiffs also

object to this Request to the extent it seeks privileged information, attorney work product,

attorney-client communications, or information otherwise protected from production. Plaintiffs

object to this Request to extent it seeks information that is private, privileged and/or subject to

statutory protections and/or privacy laws.

REQUEST FOR PRODUCTION NO. 68:

       All documents concerning the “recent article in USA Today” alleged in paragraph 238

in your Complaint, including what, if any, actions you took in response to the referenced article.

       Response: Plaintiffs object to this Request because it is vague, ambiguous, overly broad,

unduly burdensome, not proportional to the needs of the case (considering the Fed. R. Civ. P.

26(b)(1) factors), and not relevant to the claims or defenses in this litigation. Plaintiffs also

object to this Request to the extent it seeks privileged information, attorney work product,

attorney-client communications, or information otherwise protected from production.




                                                46
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 7 of 18                  PageID 574




Varsity, or USASF.

       Response: Plaintiffs object to this Request because it is vague, ambiguous, overly broad,

unduly burdensome, not proportional to the needs of the case (considering the Fed. R. Civ. P.

26(b)(1) factors), and not relevant to the claims or defenses in this litigation. Plaintiffs also

object to this Request to the extent it seeks privileged information, attorney work product,

attorney-client communications, or information otherwise protected from production.

                                            Respectfully submitted,

Dated: November 16, 2020                    By: _/s/ Victoria Sims________________
                                            Jonathan W. Cuneo*
                                            Katherine Van Dyck*
                                            Victoria Sims*
                                            CUNEO GILBERT & LADUCA, LLP
                                            4725 Wisconsin Avenue NW, Suite 200
                                            Washington, DC 20016
                                            Telephone: (202) 789-3960
                                            jonc@cuneolaw.com
                                            kvandyc@cuneolaw.com
                                            vicky@cuneolaw.com

                                            H. Laddie Montague, Jr.*
                                            Eric L. Cramer*
                                            Mark R. Suter*
                                            BERGER MONTAGUE PC
                                            1818 Market Street, Suite 3600
                                            Philadelphia, PA 19106
                                            Telephone: (215) 875-3000
                                            hlmontague@bm.net
                                            ecramer@bm.net
                                            msuter@bm.net

                                            Gregory S. Asciolla*
                                            Karin E. Garvey*
                                            Veronica Bosco*
                                            Ethan H. Kaminsky*
                                            LABATON SUCHAROW LLP
                                            140 Broadway
                                            New York, NY 10005
                                            Telephone: (212) 907-0700
                                            gasciolla@labaton.com


                                               52
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 8 of 18          PageID 575




                                    kgarvey@labaton.com
                                    vbosco@labaton.com
                                    ekaminsky@labaton.com

                                    Interim Co-Lead Counsel for Plaintiffs and the
                                    Proposed Direct Purchaser Class


                                    J. Gerard Stranch, IV (TN BPR #23045)
                                    Benjamin A. Gastel (TN BPR #28699)
                                    BRANSTETTER, STRANCH &
                                    JENNINGS, PLLC
                                    223 Rosa Parks Ave. Suite 200
                                    Nashville, TN 37203
                                    Telephone: (615) 254-8801
                                    gerards@bsjfirm.com
                                    beng@bsjfirm.com

                                    Liaison Counsel for Plaintiffs and the Proposed
                                    Direct Purchaser Class

                                    Benjamin D. Elga**
                                    JUSTICE CATALYST LAW, INC.
                                    81 Prospect Street
                                    Brooklyn, NY 11201
                                    Telephone: (518) 732-6703
                                    belga@justicecatalyst.org

                                    Brian Shearer**
                                    Craig L. Briskin**
                                    JUSTICE CATALYST LAW, INC.
                                    718 7th Street NW
                                    Washington, DC 20001
                                    Telephone: (518) 732-6703
                                    brianshearer@justicecatalyst.org
                                    cbriskin@justicecatalyst.org

                                    Roberta D. Liebenberg**
                                    Jeffrey S. Istvan**
                                    Mary L. Russell*
                                    FINE KAPLAN AND BLACK, R.P.C.
                                    One South Broad St., 23rd Floor
                                    Philadelphia, PA 19107
                                    Telephone: (215) 567-6565
                                    rliebenberg@finekaplan.com
                                    jistvan@finekaplan.com


                                       53
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 9 of 18          PageID 576




                                    mrussell@finekaplan.com

                                    Nathan A. Bicks (TN BPR #10903)
                                    Frank B. Thacher III (TN BPR #23925)
                                    BURCH, PORTER, & JOHNSON, PLLC
                                    130 North Court Ave.
                                    Memphis, TN 38103
                                    Telephone: (901) 524-5000
                                    nbicks@bpjlaw.com
                                    fthacher@bpjlaw.com

                                    Aubrey B. Harwell, Jr. (TN BPR #002559)
                                    Charles Barrett (TN BPR #020627)
                                    Aubrey B. Harwell III (TN BPR #017394)
                                    NEAL & HARWELL, PLC
                                    1201 Demonbreun St., Suite 1000
                                    Nashville, TN 37203
                                    Telephone: (615) 244-1713
                                    aharwell@nealharwell.com
                                    cbarrett@nealharwell.com
                                    tharwell@nealharwell.com

                                    * Admitted pro hac vice
                                    ** Pro hac vice application forthcoming

                                    Attorneys for Plaintiffs and the Proposed Direct
                                    Purchaser Class




                                       54
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 10 of 18                       PageID 577




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of November, 2020, I served a copy of the foregoing

 Plaintiffs’ Responses and Objections to Defendants’ First Requests for Production via electronic

 mail upon the below Counsel:

  Adam S. Baldridge                                 Grady M. Garrison
  Matthew Sinon Mulqueen                            Nicole D. Berkowitz
  BAKER DONELSON BEARMANN                           BAKER DONELSON BEARMAN
  CALDWELL & BERKOWITZ                              CALDWELL & BERKOWITZ, P.C.
  165 Madison Ave                                   165 Madison Ave.
  Ste 2000                                          Ste. 2000
  Memphis, TN 38103                                 Memphis, TN 38103
  Tel: 901-526-2000                                 Tel: 901-526-2000
  Tel: 901-577-8234                                 Tel: 901-577-8166
  abaldridge@bakerdonelson.com                      Fax: 901-577-2303
  mmulqueen@bakerdonelson.com                       ggarrison@bakerdonelson.com
                                                    nberkowitz@bakerdonelson.com
  George Cary
  Mark W. Nelson                                    Attorneys for Defendant U.S. All Star
  Alexis Collins                                    Federation, Inc.
  Mark W. Nelson
  CLEARY GOTTILEB STEEN &
  HAMILTON LLP
  2112 Pennsylvania Avenue NW
  Ste 1000
  Washington, DC 20037
  Tel: 202-974-1554
  Tel: 202-974-1519
  Tel: 202-974-1920
  Tel: 202-974-1500

  gcary@cgsh.com
  mnelson@cgsh.com
  alcollins@cgsh.com
  skaiser@cgsh.com

  Attorneys for Defendants Varsity Brands,
  LLC, Varsity Spirit Fashions & Supplies, Inc.,
  and Varsity Spirit, LLC


                                                        /s/ _Victoria Sims____________________
                                                        Victoria Sims


                                                   55
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 11 of 18   PageID 578




                    EXHIBIT B
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 12 of 18                    PageID 579




                                UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF
                                         TENNESSEE



   FUSION ELITE ALL STARS, et al.,

                  Plaintiffs,                             Civ. Action No. 2:20-cv-02600-
          v.                                              SHL-cgc

   VARSITY BRANDS, LLC, et al.,                           Jury Trial Demanded

                  Defendants.




      PLAINTIFFS KATHRYN ANNE RADEK’S, LAUREN HAYES’, AND JANINE
   CHERASARO’S RESPONSES AND OBJECTIONS TO DEFENDANTS’ FIRST SET
                    OF REQUESTS FOR PRODUCTION

                                PRELIMINARY STATEMENT

        Plaintiffs Kathryn Anne Radek, Lauren Hayes, and Janine Cherasaro (“Plaintiffs”)

 hereby provide these Responses and Objections to Defendants’ First Set of Requests for

 Production to Kathryn Anne Radek, Lauren Hayes, and Janine Cherasaro. All responses

 contained herein are based only upon such information and documents presently available and

 specifically known to Plaintiffs. Further independent discovery, independent investigation,

 legal research and analysis may supply additional facts and/or add meaning to the known facts.

 The objections set forth below are given without prejudice to Plaintiffs’ right at trial to produce

 evidence of any subsequently discovered fact or facts that may later develop.

                                   GENERAL OBJECTIONS

        Plaintiffs object generally to the Requests on the following grounds, each of which is

 incorporated by reference in the responses to the individual Responses and Objections below




                                                 1
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 13 of 18                    PageID 580




 object to this Request to the extent it seeks privileged information, attorney work product,

 attorney-client communications, or information otherwise protected from production. Plaintiffs

 object to this Request to extent it seeks information that is private, privileged and/or subject to

 statutory protections and/or privacy laws.

 REQUEST FOR PRODUCTION NO. 65:

        All results of background checks for any employees where the background check

 indicated any prior incidence of violent conduct and/or sexual misconduct.

        Response: Plaintiffs object to this Request because it is vague, ambiguous, overly broad,

 unduly burdensome, not proportional to the needs of the case (considering the Fed. R. Civ. P.

 26(b)(1) factors), and not relevant to the claims or defenses in this litigation. Plaintiffs also

 object to this Request to the extent it seeks privileged information, attorney work product,

 attorney-client communications, or information otherwise protected from production. Plaintiffs

 object to this Request to extent it seeks information that is private, privileged and/or subject to

 statutory protections and/or privacy laws.

 REQUEST FOR PRODUCTION NO. 66:

        All reports regarding sexual misconduct or physical or mental abuse made to USASF or

 to any other organization, including law enforcement, regarding any of your employees.

        Response: Plaintiffs object to this Request because it is vague, ambiguous, overly broad,

 unduly burdensome, not proportional to the needs of the case (considering the Fed. R. Civ. P.

 26(b)(1) factors), and not relevant to the claims or defenses in this litigation. Plaintiffs also

 object to this Request to the extent it seeks privileged information, attorney work product,

 attorney-client communications, or information otherwise protected from production. Plaintiffs

 object to this Request to extent it seeks information that is private, privileged and/or subject to




                                                 45
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 14 of 18                    PageID 581




 statutory protections and/or privacy laws.

 REQUEST FOR PRODUCTION NO. 67:

        Documents sufficient to show the actions you took in response to information reported

 on any background check for any employee.

        Response: Plaintiffs object to this Request because it is vague, ambiguous, overly broad,

 unduly burdensome, not proportional to the needs of the case (considering the Fed. R. Civ. P.

 26(b)(1) factors), and not relevant to the claims or defenses in this litigation. Plaintiffs also

 object to this Request to the extent it seeks privileged information, attorney work product,

 attorney-client communications, or information otherwise protected from production. Plaintiffs

 object to this Request to extent it seeks information that is private, privileged and/or subject to

 statutory protections and/or privacy laws.

 REQUEST FOR PRODUCTION NO. 68:

        All documents concerning the “recent article in USA Today” alleged in paragraph 238

 in your Complaint, including what, if any, actions you took in response to the referenced article.

        Response: Plaintiffs object to this Request because it is vague, ambiguous, overly broad,

 unduly burdensome, not proportional to the needs of the case (considering the Fed. R. Civ. P.

 26(b)(1) factors), and not relevant to the claims or defenses in this litigation. Plaintiffs also

 object to this Request to the extent it seeks privileged information, attorney work product,

 attorney-client communications, or information otherwise protected from production.

 REQUEST FOR PRODUCTION NO. 69:

        All documents relating to the allegations in paragraphs 239, 240 and 241 of your

 Complaint.

        Response: Plaintiffs object to this Request because it is vague, ambiguous, overly broad,




                                                 46
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 15 of 18               PageID 582




 object to this Request to the extent it seeks privileged information, attorney work product,

 attorney-client communications, or information otherwise protected from production.

                                          Respectfully submitted,

 Dated: November 16, 2020                 By: _/s/ Victoria Sims________________
                                          Jonathan W. Cuneo*
                                          Katherine Van Dyck*
                                          Victoria Sims*
                                          CUNEO GILBERT & LADUCA, LLP
                                          4725 Wisconsin Avenue NW, Suite 200
                                          Washington, DC 20016
                                          Telephone: (202) 789-3960
                                          jonc@cuneolaw.com
                                          kvandyc@cuneolaw.com
                                          vicky@cuneolaw.com

                                          H. Laddie Montague, Jr.*
                                          Eric L. Cramer*
                                          Mark R. Suter*
                                          BERGER MONTAGUE PC
                                          1818 Market Street, Suite 3600
                                          Philadelphia, PA 19106
                                          Telephone: (215) 875-3000
                                          hlmontague@bm.net
                                          ecramer@bm.net
                                          msuter@bm.net

                                          Gregory S. Asciolla*
                                          Karin E. Garvey*
                                          Veronica Bosco*
                                          Ethan H. Kaminsky*
                                          LABATON SUCHAROW LLP
                                          140 Broadway
                                          New York, NY 10005
                                          Telephone: (212) 907-0700
                                          gasciolla@labaton.com
                                          kgarvey@labaton.com
                                          vbosco@labaton.com
                                          ekaminsky@labaton.com

                                          Interim Co-Lead Counsel for Plaintiffs and the
                                          Proposed Direct Purchaser Class




                                             52
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 16 of 18         PageID 583




                                    J. Gerard Stranch, IV (TN BPR #23045)
                                    Benjamin A. Gastel (TN BPR #28699)
                                    BRANSTETTER, STRANCH &
                                    JENNINGS, PLLC
                                    223 Rosa Parks Ave. Suite 200
                                    Nashville, TN 37203
                                    Telephone: (615) 254-8801
                                    gerards@bsjfirm.com
                                    beng@bsjfirm.com

                                    Liaison Counsel for Plaintiffs and the Proposed
                                    Direct Purchaser Class

                                    Benjamin D. Elga**
                                    JUSTICE CATALYST LAW, INC.
                                    81 Prospect Street
                                    Brooklyn, NY 11201
                                    Telephone: (518) 732-6703
                                    belga@justicecatalyst.org

                                    Brian Shearer**
                                    Craig L. Briskin**
                                    JUSTICE CATALYST LAW, INC.
                                    718 7th Street NW
                                    Washington, DC 20001
                                    Telephone: (518) 732-6703
                                    brianshearer@justicecatalyst.org
                                    cbriskin@justicecatalyst.org

                                    Roberta D. Liebenberg**
                                    Jeffrey S. Istvan**
                                    Mary L. Russell*
                                    FINE KAPLAN AND BLACK, R.P.C.
                                    One South Broad St., 23rd Floor
                                    Philadelphia, PA 19107
                                    Telephone: (215) 567-6565
                                    rliebenberg@finekaplan.com
                                    jistvan@finekaplan.com
                                    mrussell@finekaplan.com

                                    Nathan A. Bicks (TN BPR #10903)
                                    Frank B. Thacher III (TN BPR #23925)
                                    BURCH, PORTER, & JOHNSON, PLLC
                                    130 North Court Ave.
                                    Memphis, TN 38103
                                    Telephone: (901) 524-5000


                                       53
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 17 of 18          PageID 584




                                    nbicks@bpjlaw.com
                                    fthacher@bpjlaw.com

                                    Aubrey B. Harwell, Jr. (TN BPR #002559)
                                    Charles Barrett (TN BPR #020627)
                                    Aubrey B. Harwell III (TN BPR #017394)
                                    NEAL & HARWELL, PLC
                                    1201 Demonbreun St., Suite 1000
                                    Nashville, TN 37203
                                    Telephone: (615) 244-1713
                                    aharwell@nealharwell.com
                                    cbarrett@nealharwell.com
                                    tharwell@nealharwell.com

                                    * Admitted pro hac vice
                                    ** Pro hac vice application forthcoming

                                    Attorneys for Plaintiffs and the Proposed Direct
                                    Purchaser Class




                                       54
Case 2:20-cv-02600-SHL-cgc Document 82-2 Filed 12/01/20 Page 18 of 18                       PageID 585




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of November, 2020, I served a copy of the foregoing

 Plaintiffs’ Responses and Objections to Defendants’ First Requests for Production via electronic

 mail upon the below Counsel:

  Adam S. Baldridge                                 Grady M. Garrison
  Matthew Sinon Mulqueen                            Nicole D. Berkowitz
  BAKER DONELSON BEARMANN                           BAKER DONELSON BEARMAN
  CALDWELL & BERKOWITZ                              CALDWELL & BERKOWITZ, P.C.
  165 Madison Ave                                   165 Madison Ave.
  Ste 2000                                          Ste. 2000
  Memphis, TN 38103                                 Memphis, TN 38103
  Tel: 901-526-2000                                 Tel: 901-526-2000
  Tel: 901-577-8234                                 Tel: 901-577-8166
  abaldridge@bakerdonelson.com                      Fax: 901-577-2303
  mmulqueen@bakerdonelson.com                       ggarrison@bakerdonelson.com
                                                    nberkowitz@bakerdonelson.com
  George Cary
  Mark W. Nelson                                    Attorneys for Defendant U.S. All Star
  Alexis Collins                                    Federation, Inc.
  Mark W. Nelson
  CLEARY GOTTILEB STEEN &
  HAMILTON LLP
  2112 Pennsylvania Avenue NW
  Ste 1000
  Washington, DC 20037
  Tel: 202-974-1554
  Tel: 202-974-1519
  Tel: 202-974-1920
  Tel: 202-974-1500

  gcary@cgsh.com
  mnelson@cgsh.com
  alcollins@cgsh.com
  skaiser@cgsh.com

  Attorneys for Defendants Varsity Brands,
  LLC, Varsity Spirit Fashions & Supplies, Inc.,
  and Varsity Spirit, LLC


                                                        /s/ _Victoria Sims____________________
                                                        Victoria Sims


                                                   55
